Citation Nr: 0523088	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  96-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for vertigo.

2.  Entitlement to an effective date prior to February 12, 
1992, for the grant of service connection for residuals of a 
medial collateral ligament strain of the left knee.

3.  Entitlement to an increased rating for residuals of a 
medial collateral ligament strain of the left knee, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a compensable disability rating for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision rendered by 
the Washington, D.C., Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2003, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Service connection for vertigo and a left knee disability 
was denied by the Board in April 1982.

2.  None of the evidence received since the April 1982 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for vertigo.

3.  In a March 1984 Board decision and an unappealed April 
1991 rating action, the veteran's claim to reopen his 
previously disallowed claim for service connection for a left 
knee disability was denied.

4.  The veteran's next request for service connection for a 
left knee disability was received by the RO on February 12, 
1992.  

5.  Based upon the receipt of new and material evidence, 
other than service department records, the claim for service 
connection for a left knee disability was reopened, and 
service connection was granted for residuals of a medial 
collateral ligament strain of the left knee, effective from 
February 12, 1992.

6.  The veteran's service-connected left knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither locking, instability nor subluxation 
of the knee is present.

7.  The veteran's bilateral hearing loss disability is no 
worse than level II hearing loss in one ear and level I 
hearing in the other ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for vertigo.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Entitlement to an earlier effective date for the grant of 
service connection for residuals of a medial collateral 
ligament strain of the left knee is not established.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 
3.155, 3.400 (2004).

3.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a medial collateral ligament 
strain of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(2004).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA is applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  The rule 
is effective November 9, 2000, except the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  66 
Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629. It does not apply to the appellant's claim to reopen, 
which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the appellant's 
claim to reopen, which was received long before that date.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May and October 2004 
as well as supplement statements of the case issued in 
November 2001 and April 2005 well after the rating actions on 
appeal were promulgated.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained, and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  

Following the provision of the required notice and completion 
of all indicated development of the record, the Appeals 
Management Center readjudicated the veteran's claims.  There 
is no indication or reason to believe that any of its 
decisions would have been different had the claims not been 
adjudicated prior to the provision of the required notice.  
In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
or the AMC are not of sufficient significance to warrant 
another remand and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

At his June 1967 induction examination, the veteran reported 
a history of dizziness related to posture.  

Service medical records show that the veteran was treated for 
a sprain of his medial collateral ligament of the left knee 
in September 1967.  At that time, he was placed in a cylinder 
case.  There was no finding of residual disability and 
subsequent X-rays showed no abnormalities of the left knee.  

At his September 1967 service separation examination, the 
veteran reported a history dizziness on prolonged standing 
while in the Army.  In a subsequent statement of medical 
condition in October 1967, the veteran did not refer to any 
left knee problem.  

By rating action dated in April 1968, service connection was 
awarded for bilateral high frequency hearing loss as the 
evidence showed that that the veteran had hearing impairment 
at the time of his discharge from active duty.

The report of a September 1969 VA examination shows that 
orthopedic evaluation was essentially negative and the report 
of a January 1977 National Guard physical examination notes 
that the veteran's lower extremities were normal.  

A July 1, 1977, medical statement notes that the veteran 
injured his knee playing football while serving in the 
National Guard at the Red River Depot in Texarkana, Texas the 
previous day.  Subsequently, in September 1977, the veteran 
complained of cramps over the popliteal area and reported a 
history of a knee injury in 1967 with immobilization.  
Physical examination was within normal limits.

The veteran filed a claim for service connection for a left 
knee disability in July 1978 noting that he injured his knee 
in July 1967 at Camp Drum, New Jersey.  He reported that he 
reinjured his knee in 1977 while on active duty for training 
at Red River, Texas.  

In October 1978, the veteran's private physician, Dr. S. G. 
Hobart, Jr., reported that the veteran had a history of 
complaints of some vertigo.  However, he did not have a true 
vertigo.  Rather, the veteran's complaints were brought on by 
a change in position.  

The veteran was afforded a VA orthopedic examination in 
January 1979.  X-ray examination at that time revealed no 
remarkable findings related to the veteran's left knee.  
Normal range of motion with no swelling or tenderness was 
noted and the knee was stable.  While the veteran complained 
of some discomfort in the lateral aspect of the left knee 
when the cartilages were placed under stress, he was able to 
squat and get back up without difficulty and no atrophy was 
noted.  Some retropatellar crepitus was noted on passive 
motion.  The diagnosis was residuals of a left knee injury.

The report of a VA audiological examination in January 1979 
is negative for findings related to vertigo.  A subsequent 
medical opinion dated in March 1979 notes that the vertigo 
had a history of vertigo.  However, his claimed vertigo was 
not the result of his service-connected hearing loss.

In April 1979, the veteran received medical treatment after 
twisting his knee.  Examination revealed a tender posterior 
popliteal fossa.

In a subsequent statement dated in May 1979, Dr. Hobart noted 
that the veteran had a sensorineural hearing loss and some 
vertigo that was usually positional in origin.

A May 1979 addendum to the March 1979 VA medical opinion 
notes that vertigo was not found.  The veteran had a history 
of dizziness when changing positions; however, it was noted 
that this was not true vertigo.

By rating action in May 1979, the Winston-Salem, North 
Carolina, RO denied service connection for left knee 
disability.  The RO determined that the evidence was not 
sufficient to establish a continuity of symptoms from the 
knee injury reported in service and the presence of minimal 
findings shown on current examination.  It was noted that no 
residual of the service injury was found during the most 
recent examination of record.  The RO also denied service 
connection for vertigo.  It was noted that the veteran had 
not been diagnosed with true vertigo and his symptoms of 
vertigo were not related to his connected-connected hearing 
loss.  
 
In an October 1979, the veteran's wife, a registered nurse, 
noted that the veteran had been treated for malaria in 
Vietnam.  She felt that his current vertigo was related to 
the side effects of quinine used to treat his malaria during 
service.

Thereafter, by rating decisions in October 1979, the RO, 
citing the opinion by Dr. Hobart that the veteran did not 
have true vertigo, continued the denial of service connection 
for vertigo.  The veteran was informed of this decision by 
letter dated in November 1979.  This denial was continued by 
rating action in December 1979.  The veteran was informed of 
this decision by letter dated in December 1979.

A December 1979 VA ENT consultation report notes that the 
veteran had a history of malaria and had been given quinine.  
He reported a history of tinnitus in both years since 
separating from service.  He also noticed vertigo years ago 
but could not figure out what to do about it.  He referred to 
headaches and vertigo as being the same.  The diagnosis was 
bilateral tinnitus. 

During VA hospitalization in February 1980, the veteran 
complained of left knee instability.  Arthroscopy revealed 
chondromalacia with no other abnormality noted. 

Service connection for bilateral tinnitus aurium was awarded 
by rating action in August 1980.
 
At a VA examination in August 1981 the veteran complained of 
problems with his left knee.  The physical examination was 
positive for slight tenderness to palpation and manipulation 
of the upper portion of the patella.  X-ray examination was 
interpreted as normal, but it was noted that this did not 
exclude a healed injury.  A diagnosis of residuals of a left 
knee injury was rendered. 

In December 1981, the Office of the Adjutant General of the 
North Carolina National Guard noted that the veteran served 
on annual training from July 23, 1977, to August 6, 1977.  It 
was speculated that his service medical record noting that he 
injured his knee was incorrectly dated and should have been 
dated August 1, 1977. 

In April 1982, the Board issued a decision denying service 
connection for residuals of a left knee injury and service 
connection for vertigo.  In denying service connection for a 
left knee disability, the Board found that the veteran did 
not have a chronic knee disorder that had its initial 
manifestation during the veteran's active service and that a 
chronic left knee disorder was not incurred during active 
duty for training in 1977.  In so finding, the Board 
concluded that the veteran's injury in service was acute in 
nature and cleared without any evidence of residual 
disability. It was held that the recent finding of 
chondromalacia was too far removed from active service to be 
causally related to his 1967 and 1977 knee injuries.  The 
Board specifically noted the lack of continuity of 
symptomatology following either the 1967 or 1977 knee 
injuries. 

In denying service connection for vertigo, the Board found 
that the veteran's vertigo existed prior to service, and was 
symptomatic therein, but did not increase in severity during 
service.  It was further determined that Meniere's disease 
was not present in service and was not presently diagnosed.  

Subsequent VA outpatient treatment records show continued 
treatment for the veteran's left knee disability.

In November 1982, the veteran submitted a copy of a North 
Carolina Teachers Screening and Observation Record predating 
his active military service.  These records are negative for 
any treatment or complaint pertinent to vertigo.

In March 1984, the Board again denied service connection for 
the veteran's left knee disorder.  The Board considered the 
evidence of record including the testimony of the veteran and 
his wife at a hearing in October 1983 in which the veteran 
contended that his current knee disability resulted from his 
1967 injury.  The Board found that the evidence was 
compelling that the veteran did not incur a chronic left knee 
disorder during active service or active duty for training.  

An August 1990 VA ENT consultation report notes that the 
veteran had tinnitus.  However, he did not have true vertigo.

VA X-ray in November 1990 revealed post-traumatic changes 
involving the proximal tibia.  Otherwise, the knee was 
radiographically negative.  

On January 28, 1991, the RO received a statement from the 
veteran's Congressman.  Attached to the statement was a 
letter from the veteran expressing a belief that service 
connection was warranted for a left knee condition.  By 
subsequent rating action dated in April 1991, the RO held 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for vertigo 
and a left knee condition.  The veteran was informed of this 
decision and provided a copy of his appellate rights by 
letter dated April 25, 1991.

In May 1991, the RO received a statement from the veteran.  
Attached to the statement was a February 1991 statement from 
Dr. Henry W. Traylor, Jr.  Dr. Traylor noted that the veteran 
was evaluated in November 1990 for vertigo and ringing in 
both ears.  At the present time, he was being treated for 
these illnesses of which the cause and etiology were 
undetermined.  

VA outpatient treatment records dated in October 1991 show 
that the veteran received treatment for degenerative joint 
disease and chondromalacia of his left knee.  

On February 12, 1992, the veteran submitted a statement 
wherein he requested to be evaluated for vertigo.  He also 
reiterated his prior claim that he injured his left knee 
while stationed at Camp Drum in 1967.

The report of an April 1992 ENT consultation notes that the 
veteran presented with moderate mid and high frequency 
sensorineural hearing loss.   ENG was within normal limits.  
Pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
55
65
65
LEFT
15
35
50
60
45

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 92 percent in the left ear.

A June 1992 VA outpatient treatment record notes that the 
veteran reported a 12-year history of dizziness.  He 
described sensations of lightheadedness and true vertigo 
(slow spinning) and dysequilibrium.  These feelings were 
associated with rising from a supine or seated position and 
sudden head movements.  He denied any associated loss of 
consciousness or headaches.  However, he occasionally had 
palpitations or transient visual blurring.  Etiologies to be 
considered were Meniere's disease, venous blood 
insufficiency, and neuroma. 

The veteran was also afforded a VA audiological examination 
in January 1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
65
60
LEFT
25
35
55
65
45

Average puretone threshold was 56 dB in the right ear and 50 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 98 
percent in the left ear.

In January 1993, the veteran underwent a VA orthopedic 
examination.  He reported experiencing pain and swelling in 
his left knee after playing football in 1967.  His condition 
gradually improved, but he still had occasional pain with 
only occasional swelling.  He had a knee brace at home that 
he occasionally used.  The examiner noted that the veteran 
walked with a normal gait and support.  He sat and stood 
without difficulty.  Similarly, he pulled himself up and 
climbed on and off the examination table without difficulty.  
He had good strength versus hand resistance in flexion and 
extension of the left lower extremity.  He had no loss of 
motion on range of motion testing with range of motion from 0 
degrees of extension to 110 degrees of flexion.  There were 
no tenderness to palpation over the left knee and no 
quadriceps atrophy.  The examiner noted no left knee swelling 
or deformity and no instability of the left knee was 
demonstrated.  Diagnosis was status post trauma to the left 
knee with subsequent development of chondromalacia of the 
left patella, by history.  

The veteran was afforded another VA examination in April 
1993.  He was noted to have a normal gait without support.  
He sat and stood without difficulty and removed and replaced 
his paints without difficulty.  He had no difficulty climbing 
on and off the examination table.  There was no obvious pain 
on motion or limitation of motion during examination; 
however, the veteran reported tenderness to palpation over 
the inferior border of the left patella.  The examiner found 
no swelling or deformity of the left knee.  Likewise, there 
was no demonstrated instability of the left knee.  The 
veteran had good strength with hand resistance in flexion and 
extension of the left lower extremity with range of motion 
from 0 degrees of extension to 110 degrees of flexion.  

X-ray examination of the left knee in April 1993 revealed 
post-traumatic deformity of the left proximal tibia and bony 
exostosis along the medial aspect of the left tibia.  

In August 1993, the veteran was injured in an automobile 
accident when another vehicle struck his van in the rear.  He 
sought private medical treatment with complaints of spinal 
pain and headaches. It was noted that he had a history of 
vertigo.  His lower extremity neurovascular status was intact 
and no nonphysiologic responses were noted.  

By rating action in September 1993, the RO awarded service 
connection for the veteran's left knee sprain with 
chondromalacia of the left patella with assignment of a 20 
percent disability evaluation based on limitation of motion 
and recurrent pain.  An effective date of February 12, 1992, 
was assigned for the grant of service connection.  In this 
decision, the RO determined that no new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for vertigo.  The RO noted that the evidence since 
the prior denial indicated normal electronystagmogram (ENG) 
test findings and that the etiology of the veteran's claimed 
vertigo was not established.  

In September 1994, the RO received the veteran's notice of 
disagreement with the September 1993 denial of service 
connection for vertigo.  

A November 1995 VA neurological outpatient treatment record 
notes that the veteran complained of vertigo and dizziness.  
He was noted to be neurologically stable.  

During a February 1996 VA Agent Orange examination, the 
veteran reported left knee pain and chronic dizziness since 
active service.  He took medication for his left knee 
disability.  The veteran reported a history of perforated 
eardrums in 1967.  Examination of his extremities revealed no 
joint deformity.  His central nervous system was within 
normal limits despite the veteran's history of dizziness 
relieved by Antivert.  

The veteran sought VA medical treatment in June 1996 
inquiring about the causes of vertigo.  He also complained of 
snoring and headaches.  When he awoke, it felt as though he 
had not slept or rested.  He had no spinning vertigo.  Prior 
CT was normal.  He was referred to the sleep clinic for 
evaluation of sleep apnea.  

By rating action dated in July 1996, the RO denied an 
increased rating for the veteran's service-connected left 
knee disability and an earlier effective date for the award 
of service connection for his left knee disability.  The 
veteran filed a timely notice of disagreement with this 
decision.  

In May 1996, the veteran submitted a claim for an earlier 
effective date back to the date of his discharge from active 
duty for service connection for his left knee disability. 

In January 1997, the veteran submitted a claim for an 
increased rating for his service-connected hearing loss 
disability.  

In December 1997, the veteran was afforded a VA audiological 
examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
65
LEFT
20
40
50
65
45

Average puretone thresholds were 57 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.

The veteran was also afforded a VA joints examination in 
December 1997.  The veteran complained of constant knee pain 
and that his left knee would go out on him.  He reported that 
the cartilage under the kneecap was "worn out."  He had 
some knee pain at the time of the examination.  He reported 
relief with Tylenol.  The examiner noted that the veteran had 
a normal gait.  There were no tenderness to palpation of the 
left knee, no swelling, no deformity, and no instability.  
Range of motion was from 0 degrees of extension to 115 
degrees of flexion.  

By rating action in June 1999, the RO denied an increased 
rating for the veteran's service-connected hearing loss 
disability.  

In June 2000, the veteran underwent a VA ear disease 
examination.  He reported a history of tinnitus and hearing 
loss dating to Vietnam.  He also reported subsequent vertigo 
after being exposed to noise, primarily artillery fire, 
during his active service.  Electronystagmography was 
inconclusive as the veteran became nauseated during testing 
and declined to complete or reschedule the evaluation.  
Clinical impressions of tinnitus, vertigo, and hearing loss 
were rendered.  The examiner opined that the veteran's 
hearing loss and tinnitus were more likely than not related 
to noise exposure during military service.  However, the 
cause of the veteran's vertigo had not been evaluated 
sufficiently to offer an opinion regarding etiology.

The veteran was also afforded a VA orthopedic examination in 
June 2000.  He reported pain with awkward movement or 
pivoting of the left leg, prolonged walking, standing, and 
ascending and descending stairs.  He frequently used a brace 
on his left knee when anticipating exertional activities.  He 
took over the counter Tylenol for symptoms relief and may use 
a cane during flare-ups.  Physical examination revealed that 
his left knee was intact with old healed arthroscopic scars 
that were barely visible with good adherence.  Instability 
was noted, but the veteran had no crepitus or edema.  Passive 
range of motion was from 0 of extension to 128 degrees of 
flexion.  Active range motion with two repetitions was from 0 
degrees of extension to 124 degrees of flexion.  Active range 
of motion with resistance was from 10 degrees of extension to 
112 degrees of flexion.  The veteran verbalized retropatellar 
pain during upper and lower 20 percent of active motion with 
resistance.  The veteran's endurance was good.  The right 
knee had greater endurance than the left knee.  During flare-
ups, the veteran experienced an increase in retropatellar 
pain with a decrease in range of motion and endurance.  
Diagnosis was left knee with mild degenerative joint disease 
confirmed by X-ray.   

The report of a July 2000 VA audiological evaluation notes 
that the veteran had pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
65
65
LEFT
25
40
55
60
50

Average puretone threshold was 61 dB in the right ear and 51 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  It was noted that the veteran did 
not report true vertigo; rather, he reported constant 
imbalance which he reported could be associated with 
migraines.  

In an August 2000 medical opinion, the Deputy Directory of 
the Audiology and Speech Pathology Service at the Washington, 
D.C., VA Medical Center (VAMC) proffered an opinion as to the 
relationship between the veteran's claimed vertigo and his 
active military service.  It was noted that the veteran's 
claims folder and medical records had been thoroughly 
reviewed.  The examiner noted that the veteran had a history 
of recurrent complaints of dizziness since 1967.  However, 
the record provided conflicting evidence as to whether he 
suffered from dizziness or vertigo.  This distinction was 
noted to be important since dizziness, lightheadedness, or 
dysequilibrium may signal a variety of disease while vertigo 
is more often associated with peripheral vestibular disease.  
While early records were contradictory on the presence of 
vertigo, more recent findings indicated vertigo in 
combination with more diffuse dizziness complaints 
(lightheadedness).  It was noted that "vertigo is not caused 
by hearing loss or tinnitus."  (emphasis in original).  
However, some disorders such as endolymphatic hydrops, viral 
infections, or trauma can cause a combination of hearing 
loss, tinnitus, and balance disorders.  

The examiner noted that the veteran's induction physical 
noted evidence of positional dizziness that existed prior to 
service.  While this condition was noted again at discharge, 
the description did not indicate that the condition had been 
aggravated by military service.  Objective balance testing 
designed to assess the causes of vertigo and dizziness was 
performed in 1978, 1979 and 1992.  None of these tests 
indicated that the veteran had peripheral vestibular 
dysfunction consistent with labyrinthitis or endolymphatic 
hydrops (Meniere's Disease).  However, it was evident to the 
examiner that the veteran suffered from a balance disorder 
that was possibly progressive.  Subjective examination in 
June 1992 noted positional vertigo and possible benign 
paroxysmal positioning vertigo, a condition that produced 
brief, intense bouts of vertigo related to head position.  
However, objective testing in April 1992 fund no evidence of 
that condition.  The veteran was being treated 
symptomatically for dizziness with apparent partial relief.  
The most recent ENG testing indicated reduced labyrinthine 
reactivity in the left ear; however, the testing was 
incomplete.  The existence of progressive vestibulopathy 
could not be ruled out.

The examiner noted that the veteran had been treated with 
drugs for malaria that were known to be ototoxic.  While the 
veteran was noted to have hearing problems during treatment, 
these were attributed to his artillery exposure.  Given the 
fact that a transient hearing problem was noted during 
treatment, ototoxicity could not be ruled out.  However, the 
role of quinine or chlorquinine vestibulopathy was doubted 
because objective balance (ENG) tests performed in 1978 and 
1979 showed no evidence of peripheral vestibular dysfunction 
or spontaneous nystagmus.  One would expect that if the 
veteran had suffered vestibilotoxicity sufficient to cause 
chronic complaints of dizziness or vertigo, then the 
condition would be manifest as uncompensated nystagmus or 
reduced labyrinthine reactivity.

It was opined that the veteran suffered from vertigo as 
documented by medical examination.  However, the evidence 
provided no clear or conclusive evidence as to etiology of 
the disorder.  The condition appeared to have been 
qualitatively similar to the complaint noted in 1978.  There 
was evidence of a balance disorder of some kind that 
preexisted service and that the balance disorder may be 
progressive.  However, objective ENG tests have not 
demonstrated nystagmus normally associated with vertigo.  It 
was further opined that the veteran's balance disorder did 
not appear to be due to military service because there was 
evidence that the balance disorder existed prior to service 
and there was no evidence in the record that the condition 
was aggravated by service.  Vertigo is not due to hearing 
loss or tinnitus and it was opined that the veteran's hearing 
loss, tinnitus, and vertigo were not related to a common 
disorder such as Meniere's Disease or labyrinthitis.  As 
there was no definitive diagnosis for the veteran's condition 
it was impossible to provide with reasonable medical 
certainty an opinion as to the relationship between the 
veteran's balance disorder and other medical conditions.  

VA outpatient treatment records dated from July 2000 to June 
2004 show treatment for various conditions including the 
veteran's service-connected hearing loss.  These records 
reflect that he was prescribed a hearing aid.  He also 
complained of vertigo.  

In December 2004, the veteran was afforded a VA compensation 
and pension examination. The veteran reported that he drove a 
tow truck.  He did fairly well as he did not need to stand 
except for when he had to hook up a vehicle to the tow truck.  
He reported occasional flare-ups if he made awkward steps.  
This would result in his knee coming "out of joint" and in 
swelling and severe pain.  He would then have to lie around 
for a couple days until the swelling went down.  He wore a 
brace that seemed to stabilize his knee.  He took Tylenol 
every four hours for pain.  He reported instability without 
his brace.  He used a cane at home and would have to use the 
cane during flare-ups.  With regard to repetitious 
activities, he stated that after 2 to 3 songs of dancing, he 
would have to get off his feet due to left knee pain.  
Jogging or running resulted in left knee pain and swelling.  

The examiner noted that the veteran walked across the room 
with a very slight limp reporting some pain in the back of 
his left knee.  When standing, there was some pronation of 
his feet.  He was able to squat with his knees flexed to 100 
degrees, but had to hold onto the examination table for 
balance after a few seconds.  While sitting in a chair, his 
motor function was 5 out of 5; however, repetitious flexion 
and extension caused increased discomfort and he did not move 
his knee as vigorously.  He got up onto the examination table 
by himself and sat there with his knee flexed to 90 degrees.  
His ligaments were intact at 90 and 30 degrees of flexion.  
There was no significant swelling or joint effusion of the 
left knee.  McMurray test was negative.  There was some 
grinding sensation when the patella was pushed against the 
femoral condyles, but no noticeable pain was seen.  

The examiner noted full extension of each knee with 130 
degrees of flexion of the left knee with tighter or some 
resistance beyond 110 degrees.  The veteran did not complain 
of pain during testing, but reported that his left knee was 
"looser" than the right.  The examiner found no 
incoordination, instability, or excessive fatigability during 
range of motion testing.  However, the left lower extremity 
appeared less strong than the right.  The examiner observed 
that the veteran was able to get off the examination table 
without obvious problems and put his trousers, socks, and 
shoes on without problems.  He left the office and walked 
down the hall without any assistive aids; however, a "slight 
wobble to his gait" was noted.  He did not appear to be in 
pain.  

The examiner noted that he reviewed the veteran's claims 
folder in connection with the examination.  The examiner 
found no evidence of any significant or gross instability or 
subluxation of the veteran's left knee.  Similarly, the 
examiner did not find any locking of the left knee.  There 
seemed to be more resistance on full flexion of the left knee 
compared to the right knee joint; however, the examiner noted 
that he could not find any objective evidence of pain and 
could not assess the extent of any pain.  However, the 
veteran subjectively complained of pain or discomfort on 
fully flexing the left knee.  The veteran had about 1/2 inch 
less circumference of the left thigh compared with the right 
thigh.  While the veteran described flare-ups, the examiner 
noted that it would be speculation to say how much loss of 
flexion would occur during flare-ups.  Based on the veteran's 
history, current examination, and review of the claims 
folder, the examiner felt that prolonged standing and weight 
bearing on the left knee would likely cause flare-ups of the 
veteran's left knee condition.  A job requiring repeated or 
repetitious squatting, kneeling, climbing, and getting into 
tight places would likely affect his left knee condition and 
cause flare-ups.  

X-ray examination of the left knee in December 2004 revealed 
early degenerative changes with lateral compartment 
osteophytes and small posterior patellar osteophytes.  
Similarly, the veteran had left proximal tibia focal 
exostosis.

The veteran was also afforded a VA audiological examination 
in December 2004.  Pure tone thresholds, in decibels, were as 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
70
65
LEFT
25
45
55
60
60

Average puretone thresholds were 64 dB in the right ear and 
55 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  Diagnosis was mild to moderately 
severe sensorineural hearing loss in the right ear and 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In the present case, the Board denied service connection for 
vertigo in April 1982 on the basis that the evidence showed 
that the disability was not incurred or aggravated in 
service.  As noted above, the evidence of record at the time 
of the April 1982 Board decision included service medical 
records, VA outpatient treatment records, and an opinion from 
his wife relating vertigo to medication he used for treatment 
of malaria during service.  

As set forth above, the evidence received since the denial of 
the veteran's claim in April 1982 includes private and VA 
medical records, as well as various statements from the 
veteran.  The veteran was noted in August 1990 to have 
symptoms of vertigo, but no true vertigo.  In May 1991 his 
private physician noted that the veteran had complained of 
vertigo of undetermined cause and etiology.  Similarly, an 
etiology of the veteran's vertigo could not be determined 
during VA examination in June 2000.  A subsequent medical 
opinion in August 2000 concludes that the veteran had 
positional dizziness that exited prior to service and that 
was not aggravated therein.  It was also opined that the 
veteran's symptoms of vertigo were not related to his 
service-connected hearing loss or tinnitus.  

The medical evidence added to the record is essentially 
cumulative in nature in that it continues to show the 
presence of symptoms of vertigo many years following the 
veteran's discharge from service.  Moreover, none of the 
medical evidence added to the record since the prior denial 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim since it does suggest that 
the veteran's vertigo or a disability manifested by vertigo 
is etiologically related to service, increased in severity 
during service, or is etiologically related to the veteran's 
service-connected hearing loss or tinnitus.  Therefore, none 
of the medical evidence added to the record is new and 
material.

The veteran's current statements to the effect that his 
claimed vertigo was caused or worsened by service is no 
probative value since lay persons are not competent to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, the veteran's statements are not otherwise of such 
significance that they must be considered to fairly decide 
the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen a claim for service 
connection for vertigo.


Earlier Effective Date Claim

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for a left 
knee disability dating to his discharge from active service.  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
For claims to reopen previously disallowed final claims based 
on the submission of new and material evidence other than 
service department records, the effective date shall be date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

As set forth above, the Board denied service connection for 
the veteran's left knee disability in decisions dated in 
April 1982 and March 1984.  Thereafter, on January 28, 1991, 
the RO received a statement from the veteran's Congressman.  
Attached to the statement was a letter from the veteran 
expressing a belief that service connection was warranted for 
a left knee condition.  Thereafter, by rating action in April 
1991, the RO denied service connection.  The veteran was 
informed of this decision by letter dated in April 25, 1991, 
but did not initiate an appeal of this decision.  In a 
statement received by the RO on February 12, 1992, the 
veteran requested evaluation of his left knee disability for 
service connection.  

The RO has established service connection for a left knee 
disability disorder based upon a reopened claim filed on 
February 12, 1992.  While the veteran's left knee disability 
is now recognized as having begun during service, the claim 
was reopened based on new and material evidence other than 
service department records so the proper effective date of 
the grant is the date of receipt of the reopened claim.  
Accordingly, an effective date prior to February 12, 1992, is 
not warranted.  See 38 C.F.R. § 3.400(r) (the effective date 
for a claim to reopen is the date of receipt of the claim or 
date entitlement arose, whichever is later).




Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

A.  Left Knee Disability

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 
5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In the present case, while the veteran has complained of left 
knee instability and has been provided a knee brace, the 
preponderance of the objective evidence shows that his left 
knee disability is not manifested by any lateral instability 
or subluxation.  While instability was noted during 
examination in June 2000, this finding is not consistent with 
the other medical evidence of record.  In this regard, the 
Board notes that VA medical records dated in January 1979, 
January 1993, April 1993, December 1997, and December 2004 
show that, despite complaints of instability, the veteran's 
left knee was found to be stable.  In light of the lack of 
objective findings of recurrent subluxation and lateral 
instability, the Board finds that the criteria for a 
compensable evaluation under Diagnostic Code 5257 are not 
met.  In addition, there is no evidence of dislocated 
semilunar cartilage.  

With respect to limitation of motion, the Board notes the 
veteran had normal range of motion in January 1979 and good 
range of motion in August 1981.  VA examination reports in 
January 1993, April 1993, December 1997, June 2000, and 
December 2004 show that he had 0 degrees of extension.  While 
the veteran was noted to have pain at the upper and lower 20 
percent of active motion with resistance in June 2000, 
subsequent examination in December 2004 revealed no pain.  On 
all occasions throughout the initial evaluation period, the 
veteran has been found to have full active extension.  
Therefore, the Board concludes that the disability does not 
warrant a compensable evaluation on the basis of limitation 
of extension.  

In addition, the veteran has repeatedly demonstrated an 
ability to flex his knee well beyond 60 degrees.  The Board 
notes that the veteran was able to flex to 112 degrees during 
active motion with resistance testing in June 2000; however, 
the examiner noted pain at the upper 20 percent of motion.  
This would approximately equal pain at 90 degrees of flexion 
(80 percent of 112 degrees).  With the exception of this 
finding, the veteran has been consistently able to flex his 
left knee from 110 to 130 degrees throughout the initial 
evaluation period.  His recorded range of flexion is 
considered noncompensably disabling under Diagnostic Code 
5260.  

The veteran has also reported that his knee locks, but there 
is no objective evidence of the frequent episodes of locking, 
pain, and effusion into the joint required for a compensable 
evaluation under Diagnostic Code 5258.  

As discussed above, despite his subjective complaints of give 
way and instability, the veteran's left knee is stable on 
objective examination and the disability is essentially 
manifested by limitation of motion with pain.  The Board has 
also considered all other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the left knee.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In January and April 1993, 
despite occasionally using a knee brace, he was able to walk 
with a normal gait and support and sit and stand without 
difficult.  He was also able to get on and off the 
examination table without difficulty.  He also was noted to 
have no obvious pain on motion with good strength.  While 
reporting some pain during examination in December 1997, he 
had a normal gait with no tenderness to palpation, no 
swelling, no deformity and no instability.  While he reported 
an increase in retropatellar pain with decreased range of 
motion and endurance, he was noted to have good endurance in 
the left knee during examination in June 2000.  While it was 
felt that the veteran would experience flare-ups with 
prolonged standing and weight bearing during examination in 
December 2004, the veteran was able to get on to the 
examination table by himself.  He had no significant swelling 
or joint effusion at that time.  He remained employed as a 
tow truck driver.  While he was observed to have a slight 
wobble to his gait, he did not appear to be in pain and was 
able to dress without problems.  The examiner found no 
incoordination, instability, or excessive fatigability during 
range of motion testing.  In light of the foregoing, Board 
finds that the current 20 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated.


B.  Hearing Loss Disability

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this claim, the Rating Schedule, 38 
C.F.R. Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear. 64 Fed. Reg. 25208, 
25209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation was not a substantive change regarding 
the portion of the regulations pertinent to this veteran's 
claim.  Consequently, the change has no effect on the outcome 
of this claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that it may proceed with 
a decision in this case without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).

The findings of the April 1992 VA audiological examination 
are indicative of level II hearing impairment in the right 
ear and level I impairment in the left ear.  A noncompensable 
evaluation is warranted when those values are applied to the 
both the current and prior versions of Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999) (2004).  

The findings of the January 1993 VA audiological examination 
are indicative of level I hearing impairment in both the 
right ear and left ear.  A noncompensable evaluation is 
warranted when those values are applied to the both the 
current and prior versions of Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999) (2004).

The findings of the December 1997 VA audiological examination 
are indicative of level I hearing impairment in both the 
right ear and left ear.  A noncompensable evaluation is 
warranted when those values are applied to the both the 
current and prior versions of Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999) (2004).

The findings of the July 2000 VA audiological examination are 
indicative of level II hearing impairment in the right ear 
and level I impairment in the left ear.  A noncompensable 
evaluation is warranted when those values are applied to the 
both the current and prior versions of Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999) (2004).

The findings of the December 2004 VA audiological examination 
are indicative of level II hearing impairment in the right 
ear and level I impairment in the left ear.  A noncompensable 
evaluation is warranted when those values are applied to the 
both the current and prior versions of Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999) (2004).

Based on the foregoing, the Board finds that the criteria for 
a compensable evaluation for the veteran's bilateral hearing 
loss disability have not been met at any time during the 
period of this claim.  Accordingly, a compensable disability 
evaluation for the veteran's service-connected hearing loss 
disability is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for vertigo 
is denied.  

An effective date prior to February 12, 1992, for the grant 
of service connection for residuals of a medial collateral 
ligament strain of the left knee is denied.

A rating in excess of 20 percent for residuals of a medial 
collateral ligament strain of the left knee is denied.

A compensable disability rating for the bilateral hearing 
loss disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


